t c memo united_states tax_court abc rentals of san antonio inc et al petitioners v commissioner of internal revenue respondent docket nos filed date timothy p o'sullivan and john r gerdes for petitioners michael j o'brien for respondent this supplemental memorandum findings_of_fact and opinion supplements our prior memorandum opinion in the instant case abc rentals of san antonio inc v commissioner tcmemo_1994_601 revd and remanded 142_f3d_1200 10th cir 1cases of the following petitioners are consolidated herewith david r peters and diana l peters docket no and john p parsons and melba r parsons docket no supplemental memorandum findings_of_fact and opinion hamblen judge this case is before us on remand from the court_of_appeals for the tenth circuit 142_f3d_1200 10th cir revg and remanding tcmemo_1994_601 the issues for decision concern the proper election and proper application of the income_forecast_method_of_depreciation we previously determined in abc rentals of san antonio inc v commissioner tcmemo_1994_601 abc rentals i that petitioners failed to demonstrate that the consumer durables leased in their rent-to-own business constitute property which is properly depreciable under the income_forecast_method_of_depreciation the court_of_appeals concluded that sec_168 does not preclude use of the income forecast method for property like petitioners' rent-to-own inventory since we determined that petitioners' rental units could not be depreciated using the income forecast method and did not reach respondent's other arguments the court_of_appeals has directed us to determine on remand whether taxpayers made a proper election under sec_168 and if so whether they improperly applied the income forecast method because they did not accurately forecast the income expected over the life of the assets and did not make an adjustment for salvage_value 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure abc rentals of san antonio inc v commissioner f 3d pincite findings_of_fact this case was submitted without a trial pursuant to rule the findings_of_fact are set forth in abc rentals i and are incorporated herein by this reference the stipulation and exhibits are also incorporated herein by this reference for convenience we shall repeat those facts as necessary to clarify the ensuing discussion we also set forth below certain supplementary findings_of_fact that were not set forth in our prior opinion but which are based on the record of the instant case and are relevant to issues decided on remand the individual petitioners petitioned this court contesting respondent's determinations of deficiencies in their federal_income_tax as follows abc rentals of san antonio inc --docket no tax period ended deficiency dollar_figure david r peters and diana l peters--docket no tax period ended deficiency dollar_figure john p parsons and melba r parsons--docket no tax period ended deficiency additions to tax sec_6661 dollar_figure big_number dollar_figure big_number respondent subsequently conceded the additions to tax pursuant to sec_6661 in docket no for the and taxable years in the amounts of dollar_figure and dollar_figure respectively during the tax periods in issue guaranteed rental systems inc guaranteed was an s_corporation not subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 and all of guaranteed's adjustments flowed directly through to the shareholders' tax returns and are reflected in the deficiencies shown in docket nos and for the fiscal_year ending date abc rentals of san antonio inc abc was a c_corporation and the notice_of_deficiency in docket no relates to deficiencies during that fiscal_year only thereafter abc applied for and was granted s_corporation status for the tax period ending date and the tax_year ending date abc was a non-tefra subchapter_s_corporation and all of abc's adjustments flowed through to its sole shareholder john p parsons and are reflected in the deficiencies shown in docket no 3sec provides that the tefra provisions relating to the assessment and determination of partnership items are extended to the assessment and determination of subch s items sec_301_6241-1t c temporary proced admin regs fed reg date exempts small s_corporations defined as corporations with or fewer shareholders from the unified_audit and litigation procedures for taxable years the due_date of the return of which is on or after date on date these cases were consolidated these consolidated cases were submitted without a trial pursuant to rule at the time the petitions were filed in these cases guaranteed and abc hereinafter sometimes collectively referred to as the entities or individually referred to as an entity were corporations incorporated in the state of texas with their principal offices located in wichita kansas during the taxable periods in controversy guaranteed and abc were accrual basis taxpayers for the fiscal_year ending date abc timely filed its federal corporate_income_tax return abc timely filed a valid subchapter_s_election and the election was granted effective date guaranteed timely filed its federal corporate_income_tax return for an s_corporation for the calendar_year ending and abc timely filed its federal corporate_income_tax return for an s_corporation for the short taxable_period ending date guaranteed and abc timely filed their federal corporate_income_tax returns for s_corporations for the calendar_year guaranteed and abc operated commercial enterprises which rented consumer durables appliances furniture televisions stereos and video cassette recorders under rent-to-own leases to individuals both entities have been in the rent-to-own business for a number of years during the tax periods in controversy guaranteed and abc estimated that the total gross rental anticipated to be received on each rental unit except for initial rental contracts on rental unit purchases as transfers between companies as discussed below would be percent of its initial cost this method of determining the total gross rental anticipated to be received was consistent with the practice in the rent-to-own industry in determining the weekly or monthly rental rate as the case may be for each rental unit the entities divided such expected total gross rental by the total number of weeks or months as the case may be under the initial rental contract for such rental units whenever a rental unit either was picked up by an entity or returned to that entity prior to all payments being made under the initial rental contract due either to a failure of the customer to timely pay periodic rent or the exercise by the customer of the customer's rights to return the rental unit at any time normally a subsequent rental contract having the same provisions and weekly or monthly rental payment as the initial rental contract would be executed with another customer during the tax years in issue each entity periodically sold or 4the term of the subsequent rental contract would be adjusted when so required according to the entity's internal schedule this internal schedule might require a reduction in the term of the lease depending upon the number of days the rental unit had been previously rented in a small minority of circumstances the weekly or monthly rental payments also would be reduced under the subsequent rental contract on returned rental units which had sustained a diminished value beyond normal wear_and_tear normally this procedure would continue to be followed until a customer retained the rental unit for the full term of the rental contract purchased rental units to or from the other entity at the selling entity's book_value rental units ceased to be in an entity's depreciable rental inventory upon the occurrence of the following events customers' retaining rental units for the full term of the rental contract customers' electing the early purchase option thereunder selling or junking substantially damaged rental units which were returned to an entity by customers theft of the rental units and transfers between one entity and the other entity the vast majority of rental units ceased to be in an entity's inventory due to customers' retaining the rental units for the full term of the rental contract be it the initial rental contract or the subsequent rental contract if a customer retained the rental unit for the full term of the rental contract title to the rental unit vested in the customer at no additional cost provided the customer had paid all periodic rental payments when any of the units ceased to be in an entity's depreciable rental inventory the remaining basis was either charged off or used to determine gain_or_loss from the disposition 5the entities used the straight_line method_of_depreciation for book purposes with an 18-month useful_life to depreciate all of the rental units such transfers between entities were not made for tax reasons but for the purpose of transferring rental units to maximize their income potential the term of the rental contract of the rental units so purchased which had been previously rented by the selling entity was adjusted accordingly on their income_tax returns ending in and the entities continued to depreciate all rental units placed_in_service during prior tax years using the accelerated_cost_recovery_system acrs the recovery_period used by the entities to calculate the depreciation under acrs wa sec_5 years for federal_income_tax purposes the entities calculated depreciation on their rental units placed_in_service for tax years ending after using the income forecast method on rental units initially acquired by an entity through purchase from third parties and rented for the first time and for rental units rented by an entity on a subsequent rental contract each year's depreciation deduction was equal to the cost of the rental units multiplied by a fraction the numerator of the fraction was the current year's income from that rental unit the denominator of the fraction was percent of the rental unit's initial cost which was the amount of total gross rental that would be received if the initial rental contract on such rental went to term guaranteed attached statement to its tax_return for the taxable_year ending date the only information statement provided was that the type of property being depreciated was rental units the statement did not say that guaranteed made an election of the income forecast method or of 6under the income forecast method used by the entities a rental unit's depreciation deduction was based on the rent received on that rental unit consequently a depreciation deduction was not taken on a rental unit during any month in which it did not earn rental income any other method_of_depreciation rather the statement method column was left blank nor did it refer to sec_168 or to any other provision of the code statement did not provide the year the rental property was placed in service-- in the date acquired column statement says var in addition statement did not provide the unadjusted_basis of the rental property--the cost or basis column is blank the form_4562 filed with guaranteed's tax_return for its taxable_year ending date contains the heading on line property subject_to sec_168 election the instructions for this form provide that line should be used to report property that the taxpayer elects under sec_168 to depreciate by any method not based on a term of years furthermore the instructions provide that the depreciation deduction for the property should be entered in column f of line however guaranteed left column f of line blank rather it appears the depreciation deduction for the rental property has been included in column f of line other depreciation where a dollar_figure deduction is claimed guaranteed failed to indicate on its form_4562 that it was using the income_forecast_method_of_depreciation nothing in guaranteed's return indicates that it was electing the income_forecast_method_of_depreciation 7see infra pp abc did not attach a separate statement to its return for its taxable_year ending date abc did not include the year the rental property was placed_in_service nor did it include the unadjusted_basis of the rental property the form_4562 filed with abc's tax_return for the year ending date contains the heading on line property subject_to sec_168 election the instructions for this form provide that line should be used to report property that the taxpayer elects under sec_168 to depreciate by any method not based on a term of years furthermore the instructions provide that the depreciation deduction for the property should be entered in column f of line however abc left column f of line blank rather it appears the depreciation deduction for the rental property has been included in column f of line other depreciation where a dollar_figure deduction is claimed abc failed to indicate on its form_4562 or anywhere else on its return that it was using the income_forecast_method_of_depreciation the only methods of depreciation indicated on its return are acrs and ddb sec_168 is the predecessor to sec_168 and applies to property placed_in_service prior to date abc's tax_return for the year ended date contains depreciation_deductions for property placed_in_service from june through date which would be governed by the former sec_168 as well as property placed_in_service from jan through date which would be governed by sec_168 9see infra pp nothing in abc's return indicates it was electing the income_forecast_method_of_depreciation abc attached statement to its tax_return for its short taxable_period ending date statement provided that the type of property being depreciated was rental inventory and that a method of depreciation-- income forecasting --was used other than acrs or macrs the statement did not refer to sec_168 or any other code section statement provided the year the rental property was placed in service-- as well as the unadjusted or cost_basis of the rental property-- big_number for rental units placed_in_service by guaranteed and abc in respondent does not contest the form or timing of the election the parties have stipulated that the entities have filed elections pursuant to sec_168 to select the income_forecast_method_of_depreciation for the tax years ending date statement attached to guaranteed's income_tax return contained the following election to exclude property from acrs sec_168 by use of a method_of_depreciation not expressed in a term of years rental inventory name of taxpayer taxpayer i d year recovery_property placed_in_service various unadjusted_basis of recovery_property dollar_figure method_of_depreciation income forecasting guaranteed rental system inc statement attached to abc's income_tax return contained the following sec_168 election to exclude property from acrs by use of a method_of_depreciation not expressed in a term of years rental inventory name of taxpayer abc rentals of san antonio taxpayer i d year recovery_property placed_in_service various unadjusted_basis of the recovery_property dollar_figure method_of_depreciation income forecasting guaranteed and abc compiled detailed experience data with respect to their rental units during the and calendar years guaranteed and abc's business operations and surrounding market conditions have remained essentially unchanged from the years at issue throughout the years in which such experience data was derived due to such continuity the parties submit that assuming the actual data as to guaranteed and abc was available for the tax years in question the data if delineated would not vary materially from the experience data delineated from and each entity's and experience data indicates that per category of rental units the actual average total amount of gross rental the entities received under all rental contracts for a rental unit in such category was the product of the initial cost to an entity of such rental unit times the following delineated integer category integer guaranteed appliances televisions furniture stereos video cassette recorder sec_3_1 abc an integer of represents a gross return of percent of initial cost each entity's and experience data indicates that per category of rental units consisting of all rental units having the same initial term the actual average total amount of gross rental the entities received under all rental contracts for a rental unit in such category was the product of the initial cost to the entity of such rental unit times the following delineated integer initial term months integer guaranteed abc an integer of represents a gross return of percent of initial cost each entity's and experience data indicates that its percentage of sales proceeds derived from sales of rental units to third parties by category such percentage being equal to the ratio such total sales proceeds bore to the total initial purchase_price of all rental units in that category was as follows category percentage guaranteed abc appliances televisions furniture stereos video cassette recorder sec_2 less than less than less than less than less than the total initial cost of rental units acquired during the years and and which remained in guaranteed's rental inventory as of the end of the years was dollar_figure and dollar_figure respectively the total initial cost of rental units acquired during the tax periods ending date date and date and which remained in abc's rental inventory as of the end of the periods was dollar_figure dollar_figure and dollar_figure respectively opinion the u s court_of_appeals for the tenth circuit has directed us to determine whether petitioners made a proper election under sec_168 and if a proper election was made under sec_168 whether petitioners improperly applied the income forecast method because they did not accurately forecast the income expected over the life of the assets and did not make an adjustment for salvage_value abc rentals of san antonio inc v commissioner f 3d pincite we hold that guaranteed failed to make a proper election for its taxable_year ending date and that abc failed to make a proper election for its taxable_year ending date we hold further that abc made a proper election for its short taxable_period ending date since it substantially complied with the election requirements for this short taxable_period for rental units placed_in_service during taxable years ending in the parties have stipulated that both guaranteed and abc properly elected out of macrs under sec_168 furthermore in this particular case since the parties stipulated as to the estimate of income expected over the life of the rental property and this estimate approximated petitioners' experience and since they stipulated that data did not vary materially from the years in question we hold that in this situation petitioners did accurately forecast the income expected over the life of the rental property in addition since the salvage_value is inconsequential and since the parties stipulated that and data did not vary materially from and data we hold that petitioners did not have to make an adjustment to the rental units' costs for salvage_value i proper election the court_of_appeals has directed us to determine whether petitioners made a proper election under sec_168 for the and years before us abc rentals of san antonio inc v commissioner f 3d pincite under sec_168 taxpayers must make a proper election in the first taxable_year for which a depreciation deduction would be allowable for the rental unit sec_168 provides f property to which section does not apply --this section shall not apply to-- certain methods of depreciation --any property if-- a the taxpayer elects to exclude such property from the application of this section and b for the 1st taxable_year for which a depreciation deduction would be allowable with respect to such property in the hands of the taxpayer the property is properly depreciated under the unit-of-production method or any method_of_depreciation not expressed in a term of years other than the retirement-replacement-betterment method or similar method section dollar_figure of revproc_87_57 1987_2_cb_687 provides that the election under sec_168 must be made following the procedures set forth in section dollar_figure of the revenue_procedure section dollar_figure of revenue_procedure c b pincite provides dollar_figure time and manner for making elections under sec_5h a of the temporary regulations after date an election described in this revenue_procedure shall be made by the due_date taking extensions into account of the tax_return for the first taxable_year for which the election is to be made the tax_return must be accompanied by a statement identifying the election by reference to code or act section and identifying the property items for which the election is being made sec_5h temporary tax_reform_act_of_1986 election regs fed reg date effective date applies to sec_168 elections and sets forth the time and manner guidelines for elections made after date the election for sec_168 is available for property placed_in_service after date sec_5h a of the temporary tax_reform_act_of_1986 election regs fed reg date provides a time for making elections-- i in general except as otherwise provided in this section the elections specified in paragraph a of this section shall be made by the later of-- a the due_date taking extensions into account of the tax_return for the first taxable_year for which the election is to be effective or date in which case the election b generally must be made by amended_return sec_5h a provides a manner of making elections-- i in general except as otherwise provided in this section the elections specified in paragraph a of this section shall be made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective if because of paragraph a i b of this section the election may be filed after the due_date of the tax_return for the first taxable_year for which the election is to be effective such statement must be attached to a tax_return or amended_return for the taxable_year to which the election relates except as otherwise provided in the return or in the instructions accompanying the return for the taxable_year the statement shall-- a b c contain the name address and taxpayer_identification_number of the electing taxpayer identify the election indicate the section of the code or if the provision is not codified the section of the act under which the election is made d specify as applicable the period for which the election is being made and or the property or other items to which the election is to apply and provide any information required by the relevant statutory provisions and any information necessary to show that the taxpayer is entitled to make the election e a guaranteed guaranteed did not meet the requirements for the tax_year ending date guaranteed did attach a statement-- statement 2--to its tax_return for the taxable_year ending date however the statement did not comply with the requirements of revproc_87_57 supra or sec_5h temporary tax_reform_act_of_1986 election regs supra the only item of information statement provided was that the type of property being depreciated was rental units the statement did not say that guaranteed made an election of the income forecast method or of any other method_of_depreciation nor did it refer to sec_168 or to any other provision of the code petitioners rely on sec_1_168-5 proposed income_tax regs fed reg date however we note that guaranteed did not even meet the less stringent requirements of sec_1_168-5 proposed income_tax regs supra assuming arguendo they were otherwise applicable sec_1 e provides manner of making elections except as provided in subparagraph form_4562 is provided for making an election under this paragraph and for submitting the information required the taxpayer must specify in the election-- the name of the taxpayer i ii the taxpayer's identification_number iii the year the recovery_property was placed_in_service or in the case of 15-year real_property the month the property was placed_in_service iv the unadjusted_basis of the recovery_property and v such other information as may be required an election will not be rendered invalid so long as there is substantial compliance in good_faith with the requirements of subparagraph statement did not provide the year the rental property was placed in service--in the date acquired column statement says var in addition statement did not provide the unadjusted_basis of the rental property--the cost or basis column is blank furthermore sec_1_168-5 proposed income_tax regs supra states that form_4562 depreciation and amortization is provided for making the election the instructions for this form provide the following guidance for line of section c other depreciation line --report property that you elect under sec_168 to depreciate by the units-of- production method or any other method not based on a term of years other than the retirement- replacement-betterment method on a separate sheet attach a description of the property and what depreciation method you elect that excludes the property from acrs and the depreciable basis cost or other basis reduced if applicable by salvage_value investment_credit and the sec_179 expense enter the depreciation deduction in column f the form_4562 filed with guaranteed's tax_return for its taxable_year ending date contains the heading on line property subject_to sec_168 election however guaranteed left column f of line blank rather it appears the depreciation deduction for the rental property has been included in column f of line other depreciation where a dollar_figure deduction is claimed thus guaranteed failed to indicate on its tax_return or on the accompanying statement and form_4562 that the rental property or any other of its property was subject_to the sec_168 election moreover guaranteed failed to indicate on its tax_return form_4562 or statement that it was using the income_forecast_method_of_depreciation rather the statement method column was left blank for the tax_year ending date guaranteed was not even in substantial compliance with the election requirements nothing in guaranteed's return or on the accompanying form or statement indicates that it was electing the income_forecast_method_of_depreciation 743_f2d_781 11th cir thus guaranteed did not substantially comply with the requirements of revproc_87_57 supra or sec_5h temporary tax_reform_act_of_1986 election regs supra nor did it substantially comply with sec_1_168-5 proposed income_tax regs supra or even with the instructions that came with form_4562 consequently we hold that guaranteed failed to make a proper election of the income forecast method for its taxable_year ending date b abc tax_year ending date abc did not meet the requirements for the tax_year ending date abc did not attach a separate statement to its return for its taxable_year ending date petitioners' argument that the service did not even publish revproc_87_57 supra until date which was subsequent to the filing_date of abc's tax_return for the tax_year ending date is without merit sec_5h temporary tax_reform_act_of_1986 election regs supra was effective date and set forth the time and manner guidelines for elections made after date moreover sec_5h temporary tax_reform_act_of_1986 election regs supra was published in the federal_register for date which was prior to date the date abc's tax_return for its taxable_year ending date was signed consequently abc should have complied with the requirements set forth in sec_5h temporary tax_reform_act_of_1986 election regs supra abc did not attach to its return a separate statement or otherwise comply with the requirements nor did abc comply with the requirements of sec_1 e proposed income_tax regs supra assuming they were applicable abc did not include on its return or on any other form or statement accompanying the return the year the rental property was placed_in_service nor did it include the unadjusted_basis of the rental property as indicated above sec_1_168-5 proposed income_tax regs supra states that form_4562 depreciation and amortization is provided for making the election the instructions for this form provide the following guidance for line of section c depreciation of nonrecovery property line --report property that you elect under sec_168 to depreciate by the units-of- production method or any other method not based on a term of years if you use the retirement- replacement-betterment method see sec_168 on a separate sheet attach a description of the property and what depreciation method you elect that excludes the property from acrs and the depreciable basis cost or other basis reduced if applicable by salvage_value half the investment_credit and the sec_179 expense enter the depreciation deduction for the property in column f the form_4562 filed with abc's tax_return for the year ending date contains the heading on line property subject_to sec_168 election however abc left column f of line blank rather it appears the depreciation deduction for the rental property has been included in column f of line other depreciation where a dollar_figure deduction is claimed thus abc failed to indicate that any of its property was subject_to the sec_168 election moreover abc failed to indicate on its form_4562 or on its return that it was using the income_forecast_method_of_depreciation the only methods of depreciation indicated on its return are acrs and ddb abc was not even in substantial compliance with the election requirements nothing in abc's return or on the attached form_4562 indicates it was electing the income_forecast_method_of_depreciation knight-ridder newspapers inc v united_states supra pincite thus abc did not comply with the requirements of revproc_87_57 supra or sec_5h temporary tax_reform_act_of_1986 election regs supra nor did it comply with sec_1_168-5 proposed income_tax regs supra or even with the instructions that came with form_4562 consequently we 10see supra note hold that abc did not make a valid election of the income forecast method for its taxable_year ending date taxable_period ending date abc did not comply literally with every one of the election requirements for its short taxable_period ending date however it did substantially comply with the election requirements abc attached statement to its tax_return for its short taxable_period ending date statement substantially complied with the requirements of revproc_87_57 supra and sec_5h temporary tax_reform_act_of_1986 election regs supra although it failed to identify the applicable code section statement recited that the type of property being depreciated was rental inventory and that a method of depreciation-- income forecasting --was used other than acrs or macrs in addition statement identified the year the rental property was placed in service-- as well as the unadjusted or cost_basis of the rental property-- big_number thus abc's return and attached statement indicated that an election of the income forecast method was being made see knight-ridder newspapers inc v united_states supra pincite consequently we hold that abc substantially complied with the election requirements for its short taxable_period ending date we hold as above set forth that guaranteed failed to make a proper election for its taxable_year ending date and that abc failed to make a proper election for its taxable_year ending date we hold further that abc made a proper election for its short taxable_period ending date since it substantially complied with the election requirements for this short taxable_period consequently we must determine whether the income forecast method was properly applied to rental units placed_in_service in and to abc's rental units placed_in_service during its short taxable_period ending date ii proper application the u s court_of_appeals for the tenth circuit has directed us to determine whether petitioners improperly applied the income forecast method because they did not accurately forecast the income expected over the life of the assets and they did not make an adjustment for salvage_value abc rentals of san antonio inc v commissioner f 3d pincite the income_forecast_method_of_depreciation requires the application of a fraction the numerator of which is the income from the rent-to-own equipment for the taxable_year and the denominator of which is the forecasted or estimated total income to be derived from the rent-to-own equipment during its useful_life revrul_60_358 1960_2_cb_68 this fraction is multiplied by the cost of the rent-to-own equipment which produced income during the taxable_year after appropriate adjustment for estimated salvage_value id a income forecast respondent contends that in applying the income_forecast_method_of_depreciation petitioners failed to forecast accurately the income to be received from the assets being depreciated in fact respondent contends that the income to be received from equipment placed_in_service was never forecast rather percent of the asset's cost was always used as the denominator of the fraction while the latter may be true the parties stipulated that petitioners estimated that the total gross rental anticipated to be received on each rental unit would be percent of its initial cost which was consistent with the practice in the rent-to-own industry each entity's and experience data indicates that per category of rental units the actual average total amount of gross rental the entities received under all rental contracts for a rental unit in such category was the product of the initial cost to the entity of such rental unit times the following delineated integer category integer guaranteed appliances televisions furniture stereos video cassette recorder sec_3_1 abc an integer of represents a gross return of percent of initial cost in addition each entity's and experience data indicates that per category of rental units consisting of all rental units having the same initial term the actual average total amount of gross rental the entities received under all rental contracts for a rental unit in such category was the product of the initial cost to the entity of such rental unit times the following delineated integer initial term month sec_12 integer guaranteed abc an integer of represents a gross return of percent of initial cost thus petitioners' experience indicates that the total amount of gross rental received on rental units approximated percent of their initial cost the percentage the parties stipulated that the total gross rental anticipated to be received on each rental unit would equal petitioners provided data only for the and calendar years since such data for the years at issue was not readily available without resorting to significant expense experience data derived from the and calendar years was utilized the parties stipulated that petitioners' business operations and surrounding market conditions remained essentially unchanged from the years at issue through the years in which such experience data was derived moreover the parties stipulated that due to such continuity the parties believe that if petitioners' actual data were available for the calendar years and the data if delineated would not vary materially from the experience data delineated for and consequently in this particular case since the parties stipulated as to the estimate of income expected over the life of the rental property and this stipulation approximated petitioners' experience and since they stipulated that data did not vary materially from the years in question we hold that in this situation petitioners did accurately forecast the income expected over the life of the rental property b salvage_value second the court_of_appeals has directed us to determine whether petitioners improperly applied the income forecast method because they did not make an adjustment for salvage_value abc rentals of san antonio inc v commissioner f 3d pincite under the income forecast method the fraction--reflecting the ratio of current income to lifetime income--is multiplied by the cost of the rent-to-own equipment which produced income during the taxable_year after appropriate adjustment for estimated salvage_value revrul_60_358 supra sec_1_167_a_-1 income_tax regs provides salvage_value is the amount determined at the time of acquisition which is estimated will be realizable upon sale_or_other_disposition of an asset when it is no longer useful in the taxpayer's trade_or_business or in the production of his income and is to be retired from service by the taxpayer in 90_tc_505 affd in part revd in part and remanded 909_f2d_1101 8th cir we stated an important factor in the determination of salvage_value is the taxpayer's experience and the particular circumstances of that experience industry experience is also a factor which may be given consideration in this case petitioners' experience indicates that the vast majority of rental units ceased to be in their inventory due to customers' retaining the rental units for the full term of the rental contract be it the initial rental contract or the subsequent rental contract if a customer retained the rental unit for the full term of the rental contract title to the rental unit vested in the customer at no additional cost provided the customer had paid all periodic rental payments in the carland case we determined the salvage_value of the taxpayer's property based on a percentage of salvage proceeds to original acquisition costs id pincite in this case each entity's and experience data indicates that its percentage of sales proceeds derived from sales of rental units to third parties by category such percentage being equal to the ratio such total sales proceeds bore to the total initial purchase_price of all rental units in that category was as follows category percentage appliances televisions furniture stereos video cassette recorders guaranteed less than less than less than abc less than less than thus petitioners' experience indicates that the salvage_value for their rental units was negligible--proceeds from the sales of rental units to third parties were for most rental units less than percent of their original acquisition_cost in such circumstances we conclude that petitioners were permitted to ignore such salvage_value in determining the depreciation deduction for their property sec_167 before repeal in by the omnibus budget reconciliation act of publaw_101_ sec a and 104_stat_1388 sec_1_167_f_-1 income_tax regs in 90_tc_558 affd in part vacated in part and remanded 912_f2d_44 2d cir we stated in discussing the application of the income forecast method to the taxpayer's contractual rights to films during the years in issue the values of these contract rights at the end of their anticipated useful lives were so negligible that salvage values need not be taken into account therefore since petitioners' salvage values were negligible it was proper under these circumstances for petitioners to depreciate the total cost of their rental units since the salvage_value is inconsequential and since the parties stipulated that and data did not vary materially from and data we hold that petitioners under these circumstances did not have to make an adjustment to the rental units' costs for salvage_value iii conclusion we hold that guaranteed failed to make a proper election of the income forecast method for its taxable_year ending date and that abc failed to make a proper election for its taxable_year ending date we hold further that abc made a proper election for its short taxable_period ending date since it substantially complied with the election requirements for this short taxable_period for rental units placed_in_service during taxable years ending in the parties have stipulated that both guaranteed and abc properly elected out of macrs under sec_168 furthermore in this particular case since the parties stipulated as to the estimate of income expected over the life of the rental property and this estimate was borne out by petitioners' experience and since they stipulated that data did not vary materially from the years in question we hold that in this situation petitioners did accurately forecast the income expected over the life of the rental property in addition since the salvage_value is inconsequential and since the parties stipulated that and data did not vary materially from and data we hold that under these circumstances petitioners did not have to make an adjustment to the rental units' costs for salvage_value to reflect the foregoing decisions will be entered under rule
